Title: To George Washington from Joseph Reed, 7 July 1781
From: Reed, Joseph
To: Washington, George


                  
                     Sir
                     In Council Philada July 7th 1781
                  
                  I am to acknowledge your Excellencys favours of the fifteenth and twenty fourth June last, the former would not have remained so long unanswered, but that we wished to have the full result of the proceedings of the Assembly, so as to give the most satisfactory account of our prospects and expectations.  We have now to acquaint your Excellency, that agreeable to the inclosed Resolutions, Robert Morris Esquire has taken upon him the procurement of the supplies of this state, the money appropriated for this purpuse having been put under his intire direction and management.  An arrangement which is very acceptable to us, as promising more certainty, and relieving us from a duty which could not be performed without being better provided with the Means of purchase, than we have been for many Months past.  We have directed our purchasers to close their Returns on the twentieth Instant, by which time, we expect their services will be unnecessary, and their interference improper, as Mr Morris will have the intire direction and responsibility.  So far as our assistance and co-operation may be necessary, we shall chearfully give it, having no object more at heart than the establishment of a permanent system, which shall ensure constant and regular supplies.
                  Soon after we received your Excellencys favour of the fifteenth of June Lieutenant Colonel Forrest, sent us a return of the Officers of the Artillery Regiment, signed by him as Commandant of the Regiment late Proctors, by which it appeared there was a vacancy of the Majority of the Regiment, and a note at bottom, that Major Eustace and Captain Simmonds having been irregularly introduced they were not considered as Officers of that Regiment.  On the same day, Captain Porter made an application for the appointment of Major.  As these measures supposed the Resolves of Congress of the twenty fifth of May to be retrospective, and to differ very materially from the sense of your Excellencys letter of the fifteenth Ult. we thought proper to remit the Return, and to decline Captain Porters application until it should receive your Excellencys approbation.  Colonel Carrington we believe is in Virginia—we have not heard from him since his accession to this Command.
                  We are obliged to your Excellency for the information respecting Mr Bigham who has refused to give us any account of the money, and the whole will now probably be lost.  We are at a loss to know upon what principles, an application for restoration of his rank, could be founded, but are clearly of opinion your Excellencys determination thereupon, was most favourable to the publick Interests, which we apprehend will be essentially served by a punctuallity, and fidelity in pecuniary Transactions.  We should be farther obliged to your Excellency to direct a Copy of the proceedings of this Court Martial, to be forwarded by the proper Officer it being necessary to account for the deficiency occasioned by this Embezzlement.
                  We are anxious to comply with your Excellencys request as to the Rifle Corps.  General St Clair with the assistance of Major Parr has pointed out a number of retiring Officers to be employed.  It seems granted on all hands that a bounty in hard money and some advance will be necessary, unfortunately our Treasury possesses no Coin of this kind, and from a late tryal of the Assembly to get a Loan of twenty thousand pounds, of which they only got two thousand five hundred, and of which but half is yet paid, we doubt our ability to complete the business.  However we have made the attempt by way of subscripton founded on a strong representation of the importance of the services, and will do every thing in our Power to complete the business.  I am with great respect and regard Your Excellencys Most obedient and very humble servant
                  
                     Jos. Reed
                     President
                     
                  
               